Citation Nr: 1044741	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  05-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic heart 
disease.

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to service connection for hearing loss of the 
left ear.  

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1989.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO), which denied the benefits sought on appeal.  The 
Board remanded the claim in November 2007 and April 2009 for 
further development and consideration. 

The issues have been recharacterized to comport to the evidence 
of record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's hypertension and arteriosclerotic heart disease are 
related to active service or manifested within one year of active 
service.

2.  There is no evidence of record that Veteran's current level 
of right ear hearing acuity constitutes a disability for which 
service connection can be granted under applicable VA 
regulations.

3.  A hearing loss of the left ear under applicable VA 
regulations had its onset in service.

4.  The preponderance of the evidence is against a finding that 
the Veteran currently has tinnitus.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).

2.  The criteria for service connection for arteriosclerotic 
heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for hearing loss of the 
right ear are not met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).

4.  The criteria for service connection for hearing loss of the 
left ear are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

5.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2003. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned for any of the service 
connection claims other than left ear hearing loss.  Accordingly, 
any defect with respect to that aspect of the notice requirement 
is rendered moot with respect to the claims for service 
connection that are denied.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).   With respect to the issue of left ear hearing 
loss, the RO may provide appropriate notice following receipt of 
this decision.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

Considerable effort was undertaken to secure a VA examination for 
this Veteran.  The Veteran cancelled VA examinations in September 
2009.  He stated that he would call when he was ready to report 
for such examinations.  He has not rescheduled the examinations.   

While VA has a duty to assist the veteran in the development of 
his claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinksi, 1 Vet. App. 190 (1991).  VA has no remaining duty 
under with regard to a medical examination and opinion in 
conjunction with these claims.  Thus, the Veteran's service-
connected disability claims must be rated on the basis of the 
other relevant evidence on file.  38 C.F.R. § 3.655(b).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection may be established for a disability resulting 
from disease or  injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.30.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When cardiovascular renal disease, to include hypertension and 
sensorineural hearing loss, become manifest to a degree of 10 
percent within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
diseases during the period of service.  38 C.F.R. §§ 3.307, 
3.309.

A.  Hypertension and Arteriosclerotic Heart Disease 

The Veteran's service treatment records and records within one 
year of separation from service show an elevated blood pressure 
reading of 150/72, as well as normotensive blood pressure 
readings. 

Post-service medical records show the Veteran was diagnosed with 
arteriosclerotic heart disease in December 2001.  

There is no objective medical evidence indicating that the 
Veteran's hypertension or arteriosclerotic heart disease has any 
relation to service or manifested within one year of active 
service.  He had one elevated blood pressure reading in service, 
but there was no diagnosis of hypertension or arteriosclerotic 
heart disease until years subsequent to service.  Moreover, the 
claims file contains no opinion regarding the existence of a 
nexus between hypertension or arteriosclerotic heart disease and 
service.

The Board acknowledges the Veteran's contentions that his 
hypertension and arteriosclerotic heart disease are related to 
service.  The probative evidence of record, however, is not 
consistent with his contentions.  The Veteran, as a layperson, is 
not competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a systemic medical condition 
such as hypertension or arteriosclerotic heart disease.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hypertension and 
arteriosclerotic heart disease are not diseases, such as tinnitus 
or varicose veins, which are subject to lay observation of 
symptomatology.

B.  Hearing Loss and Tinnitus

Hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  When audiometric test results at 
a veteran's separation from service do not meet the regulatory 
requirements for establishing a disability within the meaning of 
38 C.F.R. § 3.385 at that time, he may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.  Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If there is no evidence of a chronic 
condition during service, or an applicable presumption period, 
then a showing of continuity of symptomatology after service is 
required to support the claim. 38 C.F.R. § 3.303(b).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The Veteran demonstrated hearing loss of the left ear under VA 
regulation (the thresholds for all the applicable frequencies are 
26 decibels or greater) within one year of separation from 
service in November 1989.  Therefore, service connection for 
hearing loss of the left ear is warranted.  

The Veteran's service and post-service treatment records are 
negative for any findings, complaints, or treatment of hearing 
loss (as defined by VA regulations) of the right ear or tinnitus.

There is no evidence that the veteran currently has a hearing 
loss disability of the right ear that meets the criteria set 
forth in 38 C.F.R. § 3.385, or a diagnosis of tinnitus.  Absent 
proof of a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Although 
lay evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as the results 
of audiological testing and determining the existence of a 
current hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Veteran genuinely believes that his right ear hearing loss 
and tinnitus began in service.  The Veteran is competent to 
comment on his symptoms.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of his 
disabilities and his views are of no probative value.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

C.  Conclusion

The preponderance of the evidence is against the claims of 
service connection for hypertension, arteriosclerotic heart 
disease, hearing loss of the right ear, and tinnitus; there is no 
doubt to be resolved; and service connection is not warranted. 38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arteriosclerotic heart 
disease is denied.

Entitlement to service connection for hearing loss of the right 
ear is denied.

Entitlement to service connection for hearing loss of the left 
ear is granted.

Entitlement to service connection for tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


